Title: To Thomas Jefferson from Rufus King, 5 September 1825
From: King, Rufus
To: Jefferson, Thomas


Dear Sir,
London.
5th September 1825.
(Duplicate)I duly received on the 2d Instant your packet of the 28th July, covering a letter from you to Mr Callaway, and also one from you to me, containing a duplicate of a former Bill for £1350, of whose receipt and disposition I have already advised you: and also a Bill of Exchange for £675. Sterling by Kerr & Caskie on James Dunlop of London in favor of Thomas Tredway. I immediately sent the same to Messrs Baring Brothers & Co to be placed to my credit when collected, as agent of the University of Virginia; the receipt of which Bill they have acknowledged. I have written to Mr Barlow as well as to Mr Callaway informing them, that I have letters and papers in my possession for them, and requesting to be informed in what way they may most safely reach them. From Mr Canning, who is absent in the North of England, I have received no reply to my application in the matter of Mr Bonnycastle, indeed I can hardly expect to receive it, until his return to town, which may yet be delayed a fortnight.With great consideration & esteem I remain your most obedt & faithful Servt(Signed) Rufus KingP.S. Since my former letter to you, the papers and letters for Messrs Barlow & Callaway have been sent to them according to their directions—R. K.